 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Columbus Nursing Home, Inc. and TeamstersLocal Union No. 122, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 1-CA-19009August 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on August 27, 1981, and anamended charge filed on October 7, 1981,1 byTeamsters Local Union No. 122, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (herein called theUnion), and duly served on New Columbus Nurs-ing Home, Inc. (herein called Respondent), theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 1,issued a complaint on October 9 against Respond-ent, alleging that Respondent had engaged in cer-tain unfair labor practices. Upon a second amendedcharge filed on November 10 by the Union andduly served on Respondent, the General Counselof the National Labor Relations Board, by theActing Regional Director for Region 1, issued anamended complaint on November 18 against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and amended charges and the complaintand amended complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that on orabout July 10 a majority of the employees of Re-spondent designated or selected the Union as theirrepresentative2for the purposes of collective bar-gaining in three units (A, B, and C) described asappropriate in the complaint; that, commencing onor about September 15 and 29 and October 2, andat all times thereafter, Respondent refused and con-tinues to refuse to meet and bargain collectivelywith the Union as the exclusive representative ofAll dates herein are in 1981 unless designated otherwise.s Official notice is taken of the record in the representation proceed-ing, Cases 1-RC-17289, I-RC-17290, and 1-RC-17291, as the term"record" is defined in Secs. 102.68 and 102.69(g) of the Board's Rulesand Regulations, Series 8, as amended. See LTV Electroystens Inc., 166NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir. 1968); Golden Age Bever-age Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26 (5th Cir. 1969); Inter-type Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967); Follett Corp., 164NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of theNLRA, as amended.263 NLRB No. 62the employees in each of the units described as ap-propriate in the complaint; and that, since on orabout the same dates, Respondent has refused andcontinues to refuse to provide the Union with cer-tain information requested by it which is relevantto, and necessary for, the Union's performance ofits function as the exclusive collective-bargainingrepresentative of the employees. On October 19and November 30, Respondent filed its answers tothe complaint and amended complaint, respective-ly, admitting in part, and denying in part, the alle-gations in the complaints.On December 16, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment.3Subsequently, on December 28,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint and in itsresponse to the Notice To Show Cause Respondentadmits that elections were held on or about July10, in the three units described in paragraph 8 ofthe amended complaint, and that tallies of ballotsrevealed that a majority of the ballots were cast onbehalf of the Union in each of the units. Respond-ent denies that the units set forth in the complaintconstitute appropriate units for the purposes of col-lective bargaining and denies that a majority of theemployees in each of the respective units were per-mitted to properly select the Union on grounds theUnion purportedly "made a misleading and decep-tive statement regarding a material issue (theUnion's financial condition), within the specialknowledge of the Union, under circumstances thatdeprived" Respondent of an opportunity to makean effective reply. Respondent admits that theUnion requested that Respondent bargain collec-tively with it in respect to rates of pay, wages,hours of employment, and other conditions of em-ployment; that the Union requested that Respond-ent furnish the Union with certain information de-s Thereafter, on December 18 and 24, respectively, counsel for theGeneral Counsel filed a motion and further motion to correct inadvertenterrors in the Motion for Summary Judgment.610 NEW COLUMBUS NURSING HOME, INC.tailed in the amended complaint; and that Respond-ent has declined to meet and bargain with theUnion and has declined to furnish said information.Respondent, however, denies that the Union has atall times material herein been the lawfully electedrepresentative of the employees in the respectiveunits. Thus, Respondent argues that the Boardshould conduct a hearing on the allegations in theamended complaint because there has been no evi-dentiary hearing in the prior representation pro-ceeding regarding Respondent's objections to theconduct of the elections relating to the effect onthe eligible voters of the Union's purported misrep-resentation. The General Counsel in his Motion forSummary Judgment contends that it is obviousfrom Respondent's answer to the amended com-plaint that Respondent desires to relitigate issuesresolved in the representation proceeding; and thatsuch purpose is further disclosed by Respondent'sposting of a notice to its employees dated Septem-ber 25 asserting that Respondent did not "intend torecognize the [Union as the employees'] bargainingrepresentative," but would instead await court rul-ings on whether the "election was fair," and thatRespondent had been advised it was "under nopresent legal obligation to meet with the [U]nion."We agree with the General Counsel.Review of the record herein discloses that theRegional Director issued a Decision and Directionof Elections on June 9, and an amendment theretoon July 2, in which he directed elections in threeunits found appropriate at Respondent's facility. OnJune 22, the Employer (Respondent herein) filed arequest for review of the Decision and Direction ofElections. The Board denied said request forreview on July 6. On July 10, secret-ballot elec-tions were conducted in the units found appropri-ate. The tally of ballots in each unit disclosed thata majority of the ballots was cast for the Union,with no determinative challenged ballots. On July15, the Employer timely filed objections to theconduct of the elections and to the conduct affect-ing the results of the elections. On August 3, theBoard denied the Petitioner's (the Union's) requestfor review of the Regional Director's amendmentto his Decision and Direction of Elections.4Fol-lowing an investigation of the objections, the Re-gional Director on August 14 issued a Supplemen-tal Decision and Certifications of Representative, inwhich he overruled the Employer's objections intheir entirety, and certified the Union as the collec-tive-bargaining representative of the employees ineach of the three appropriate units. On August 27,the Employer filed a request for review of the Re-gional Director's Supplemental Decision and Certi-fications of Representative. On September 15, theBoard denied that request for review.Respondent in its answer to the amended com-plaint and in its response to the Notice To ShowCause offers no justification for its admitted refus-als to meet and bargain with the Union or to fur-nish it with relevant information, except to claimthat the Board's determinations as to the units andthe validity of the elections and the Union's certifi-cations were erroneous. We find no merit in thesecontentions. 5It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair labor4 The denial of review was without prejudice to the Petitioner's nghtto again raise the issue in the event that an individual's challenged ballotproved determinative. As noted above. there were no determinative chal-lenged ballots.s While the amended complaint does not specifically allege the Union'scertifications in the units of Respondent's employees found appropriate,the exhibits herein include, inter alia,. the Regional Director's Supplemen-tal Decision and Certifications of Representative and the Board's denialof Respondent's request for review thereof. Accordingly, we find, as al-leged in the Motion for Summary Judgment, that the units set forth inthe amended complaint are appropriate, and that the Union was properlycertified in said units.4 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice proceeding.7Accordingly, we grant theMotion for Summary Judgment.8FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, at alltimes material herein has maintained its principaloffice and place of business at 910 Saratoga Street,Boston, Massachusetts, where it is now and hasbeen engaged in the operation of a long-term con-valescent home. In the course and conduct of itsbusiness described above, Respondent annually re-ceives gross revenues in excess of $250,000, and an-nually receives goods valued in excess of $50,000directly from clients located outside the Common-wealth of Massachusetts.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 122, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.I We concur with Respondent that its answer to various paragraphs ofthe amended complaint, asserting it was without knowledge or informa-tion sufficient to form a belief as to certain allegations, served as denialsrather than admissions, and that Respondent did not per se admit that it"violated the Act" as suggested in the Motion for Summary Judgment.Respondent nevertheless admits the operative facts; i.e, that the Unionwas certified and requested that Respondent bargain and provide infor-mation, and that Respondent declined to do so based on its objections tothe elections. The mere assertion of error accompanied by arguments al-ready considered and rejected by the Board in the underlying representa-tion proceeding does not constitute special circumstances warranting areexamination of that proceeding at this time, nor suffice as a defense tothe Motion for Summary Judgment. We find no merit in Respondent'sapparent contention that because certain letters from the Union askingRespondent to bargain were sent to its counsel rather than to Respond-ent's facility they should be deemed inadequate to demonstrate such de-mands. Indeed, Respondent concedes that the letters were in response tocorrespondence from its counsel attempting to establish on its own termsan "informal" negotiating arrangement in lieu of its obligation to formallybargain with the Union.s We construe the General Counsel's motion as intended to apply to,and grant it only insofar as it pertains to, those matters alleged in theamended complaint. We do not pass on matters contained in the originaland first amended charges which were encompassed in the initial com-plaint but not included in the amended complaint.Counsel for the General Counsel in his Motion for Summary Judgment"moves ... that since on or about July 13, 1981 ..." Respondent hasrefused to meet and bargain with the Union, and since "on or about July30, 1981" has refused to supply the Union with information. We shallconstrue these dates as error. The amended complaint alleges that Re-spondent refused to provide the information requested by the Union andrefused to meet and bargain with the Union since on or about September15 and other subsequent dates. We shall therefore treat this as the opera-tive date, subject to the discussion in fn. 9 infra.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitsThe following employees of Respondent consti-tute units appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of theAct:A.All full-time and regular part-time registerednurses employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, guards and supervisors as definedin the Act.B.All full-time and regular part-time licensedpractical nurses employed by Respondent at itsBoston, Massachusetts, facility, but excludingall other employees, casual employees, irregu-lar part-time employees, guards and supervi-sors as defined in the Act.C.All full-time and regular part-time service andmaintenance employees, including nurses' aidesorderlies, dietary aides, housekeepers, cooks,kitchen employees, laundry employees, activi-ties aides, program aides and medical recordsclerks employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, casual employees, irregular part-time employees, guards and supervisors as de-fined in the Act.2. The certificationOn July 10, a majority of the employees of Re-spondent in each of said units, in secret-ballot elec-tions conducted under the supervision of the Re-gional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in saidunits on August 14, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 13 and 30 andAugust 18, and at all times thereafter, the Unionhas requested Respondent to bargain collectivelywith and to furnish certain relevant information to612 NEW COLUMBUS NURSING HOME, INC.the Union as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed units. Commencing on or about September25,9and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with and to furnish certainrelevant information to the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said units.Accordingly, we find that Respondent has, sinceSeptember 25, and at all times thereafter, refused tobargain collectively with and to furnish certain rel-evant information to the Union as the exclusiverepresentative of the employees in the appropriateunits, and that, by such refusals, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with and furnishthe Union with information necessary and relevantto the Union as the exclusive representative of allemployees in the appropriate units, and, if an un-derstanding is reached, embody such understandingin a signed agreement.In order to insure that the employees in the ap-propriate units will be accorded the services oftheir selected bargaining agent for the period pro-vided by law, we shall construe the initial period ofcertification as beginning on the date Respondentcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate units. See Mar-Jac Poultry Com-pany, Inc., 136 NLRB 785 (1962); Commerce Com-9 Although the amended complaint lists this date as September 15,such date is not supported by the record. The exhibits submitted with theMotion for Summary Judgment indicate the date was September 25, thedate of Respondent's posted notice to its employees, discussed supra,. in-forming them that Respondent did not intend to recognize the Union, butrather to await court rulings on its objections to the elections. We findthat Respondent's refusals commenced on September 25.pany d/b/a Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. New Columbus Nursing Home, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters Local Union No. 122, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. The following employees of Respondent con-stitute units appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:A.All full-time and regular part-time registerednurses employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, guards and supervisors as definedin the Act.B.All full-time and regular part-time licensedpractical nurses employed by Respondent at itsBoston, Massachusetts, facility, but excludingall other employees, casual employees, irregu-lar part-time employees, guards and supervi-sors as defined in the Act.C.All full-time and regular part-time service andmaintenance employees, including nurses' aidesorderlies, dietary aides, housekeepers, cooks,kitchen employees, laundry employees, activi-ties aides, program aides and medical recordsclerks employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, casual employees, irregular part-time employees, guards and supervisors as de-fined in the Act.4. Since August 14, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate units for the purpose of col-lective bargaining within the meaning of Section9(a) of the Act.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. By refusing on or about September 25, and atall times thereafter, to bargain collectively withand to furnish relevant information to the above-named labor organization as the exclusive bargain-ing representative of all the employees of Respond-ent in the appropriate units, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain and to pro-vide relevant information, Respondent has inter-fered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,New Columbus Nursing Home, Inc., Boston, Mas-sachusetts, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters LocalUnion No. 122, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunits:A.All full-time and regular part-time registerednurses employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, guards and supervisors as definedin the Act.B.All full-time and regular part-time licensedpractical nurses employed by Respondent at itsBoston, Massachusetts, facility, but excludingall other employees, casual employees, irregu-lar part-time employees, guards and supervi-sors as defined in the Act.C.All full-time and regular part-time service andmaintenance employees, including nurses' aidesorderlies, dietary aides, housekeepers, cooks,kitchen employees, laundry employees, activi-ties aides, program aides and medical recordsclerks employed by Respondent at its Boston,Massachusetts, facility, but excluding all otheremployees, casual employees, irregular part-time employees, guards and supervisors as de-fined in the Act.(b) Refusing to furnish the above-named labororganization with information necessary and rele-vant to the Union's performance of its function asthe exclusive collective-bargaining representativeof the employees in the units described above.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitswith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the Union with infor-mation necessary and relevant to the Union's per-formance of its function as the exclusive collective-bargaining representative in the aforesaid units, in-cluding the following:(i) Dates of employment for all full-time and reg-ular part-time registered nurses, licensed practicalnurses, and service and maintaince employees.(ii) Job classifications and descriptions for theabove-mentioned employees.(iii) Hourly wage rates for the above-mentionedemployees(iv) All medical, life, and retirement insurancepolicies, including any riders and plan descriptionbooklets, which New Columbus Nursing Home,Inc., has retained for the benefit of the above-men-tioned employees.(v) Employees' Personnel Policy Manual forNew Columbus Nursing Home, Inc.(c) Post at its Boston, Massachusetts, facilitycopies of the attached notice marked "Appen-dix."'0Copies of said notice, on forms provided bythe Regional Director for Region 1, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receipt10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."614 NEW COLUMBUS NURSING HOME, INC.thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith, or refuse to furnish relevant informationto, Teamsters Local Union No. 122, a/w Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the bargaining units described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, and furnish it with rele-vant information, as the exclusive representa-tive of all employees in the bargaining unitsdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining units are:A.All full-time and regular part-time registerednurses employed by the Employer at itsBoston, Massachusetts, facility, but exclud-ing all other employees, guards and supervi-sors as defined in the Act.B.All full-time and regular part-time licensedpractical nurses employed by the Employerat its Boston, Massachusetts, facility, but ex-cluding all other employees, casual employ-ees, irregular part-time employees, guardsand supervisors as defined in the Act.C.All full-time and regular part-time serviceand maintenance employees, includingnurses' aides orderlies, dietary aides, house-keepers, cooks, kitchen employees, laundryemployees, activities aides, program aidesand medical records clerks employed by theEmployer at its Boston, Massachusetts, fa-cility, but excluding all other employees,casual employees, irregular part-time em-ployees, guards and supervisors as defined inthe Act.NEW COLUMBUS NURSING HOME,INC.615